     Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.124 Page 1 of 30



 1
 2
3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11     U . S . EQUAL EMPLOYMENT                   Case No.: 1 8cv654-MMA (AGS)
       OPPORTUNITY COMMISSION,
12
                                     Plaintiff,   CONSENT DECREE
13
       v.
14
       MERRITT HOSPITALITY, LLC, et al.
15
                                  Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                                        18cv654-MMA (AGS)
     Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.125 Page 2 of 30




                                                I.

 2                                     INTRODUCTION
 3           Plaintiff U . S . Equal Employment Opportunity Commission ("EEOC") and
 4    Defendants Merritt Hospitality, LLC ("Merritt") and HEI Hospitality, LLC
 5    ("HEI")(collectively, "Defendants" ) (Plaint iff and Defendants collectively, the
 6    "Parties") hereby stipulate and agree to entry of this Consent Decree (the
 7    "Decree") to fully and finally resolve Plaintiffs complaint against Defendants in
 8     US. Equal Employment Opportunity Commission v. Merritt Hospitality, LLC, HE!

 9    Hospitality, LLC, and Does 1-10, inclusive;     Case No. 3:18-cv-00654 MMA-AGS
10    (the "Action"). On March 30 , 2018, Plaintiff filed this Action in the United States
11    District Court, Southern District of California, for violation of the Americans with
12    Disabilities Act of 1990 ("ADA"), as amended by the ADA Amendments Act of
13    2008 ("ADAAA"). The Action alleged that Defendants discriminated against
14    Charging Party Kathryn Salvagno ("Charging Party" or "Salvagno") on the basis
15    of disability by failing to engage in the interactive process, failing to provide a
16    reasonable accommodat ion, and terminating Ms. Salvagno's employment because
17    of her disability, asthma.
18                                            II.

19                PURPOSES AND SCOPE OF THE CONSENT DECREE
20    A.     The Parties agree that this Action should be fully and completely resolved
21    by entry of this Consent Decree. The Decree i s made and entered into by and
22    between the EEOC and Defendants and shall be binding on and enforceable
23    against Defendants, as well as their parents, subsidiaries, officers, directors, agents,
24    successors and assigns.
25    B.     The Parties have entered into this Decree for the following purposes:
26           1.    To provide appropriate monetary and injunctive relief;
27           2.    T o ensure Defendants' employment practices comply with federal
28    law;



                                                -2-
     Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.126 Page 3 of 30




            3.     To ensure a work environment free from discrimination, especially as
2     it relates to disability discrimination;
3           4.     To ensure training in employment discrimination law including, but
4     not limited to, disability discrimination, the interactive process, reasonable
5     accommodations;
 6          5.     To provide an appropriate and effective mechanism for handling
 7    reasonable accommodation requests;
 8          6.     To provide an appropriate and effective mechanism for handling
 9    complaints of disability discrimination including, but not limited to, complaints
lO    regarding the interactive process and/or reasonable accommodations; and
11          7.     To ensure appropriate recording keeping, reporting, and monitoring.
12                                               III.
13                                   RELEASE OF CLAIMS
14    A.    This Decree fully and completely resolves all issues, claims, and allegations
15    raised by the EEOC against Defendants in this Action.
16    B.    Nothing in this Decree shall be construed to limit or reduce Defendants'
17    obligation to comply fully with the ADA/ ADAAA or any other federal
18    employment statute.
19    C.    Nothing in this Decree shall be construed to preclude the EEOC from
20    bringing suit to enforce this Decree in the event that any party fails to perform the
21    promises and representations contained herein.
22    D.    This Decree in no way affects the EEOC's right to bring, process,
23    investigate or l itigate other charges that may be in existence or may later arise
24    against Defendants in accordance with standard EEOC procedures.
25                                               IV.
26                                       JURISDICTION
27    A.    The Court has jurisdiction over the Parties and the subject matter of this
28    litigation. The Action asserts claims that, if proven, would authorize the Court to



                                                   -3-
     Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.127 Page 4 of 30




      grant the equitable relief set forth in this Decree.
2     B.    The terms and provisions of this Decree are fair, reasonable and just.
 3    C.    This Decree conforms with the Federal Rules of Civil Procedw·e and the
 4    ADA/ADAAA and is not in derogation of the rights or privileges of any person.
5     D.    The Court shall retain jurisdiction of this action during the duration of the
6     Decree for the purposes of entering all orders, judgments, and decrees that may be
7     necessary to implement the relief provided herein.
8                                                v.

9                   EFFECTIVE DATE AND DURATION OF DECREE
1O    A.    The provisions and agreements contained herein are effective immediately
11    upon the date which this Decree i s entered by the Court (the "Effective Date").
12    B.    Except as otherwise provided herein, this Decree shall remain i n effect for
13    five (5) years after the Effective Date.
14                                               VI.
15                        MODIFICATION AND SEVERABILITY
16    A.     This Decree constitutes the complete understanding of the Parties with
17    respect to the matters contained herein. No waiver, modification or amendment of
18    any provision of this Decree will be effective unless made in writing and signed by
19    an authorized representative of each of the Parties.
20    B.     If one or more provisions of the Decree are rendered unlawful or
21    unenforceable, the Parties shall make good faith efforts to agree upon appropriate
22    amendments in order to effectuate the purposes of the Decree. In any event, the
23    remaining provisions will remain in full force and effect unless the purposes of the
24    Decree cannot, despite the Parties' best efforts, be achieved.
25    C.     By mutual agreement of the Parties, this Decree may be amended or
26    modified in the i nterests of justice and fairness in order to effectuate the provisions
27    herein.
28    ///



                                                  -   4   -
     Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.128 Page 5 of 30




                                              VII.
 2                    COMPLIANCE AND DISPUTE RESOLUTION
 3    A.    The Parties expressly agree that if the EEOC has reason to believe that
 4    Defendants have failed to comply with any provision of this Consent Decree, the
 5    EEOC may bring an action before this Court to enforce the Decree. Prior to
 6    initiating such action, the E E O C will notify Defendants and their legal counsel of
 7    record, in writing, of the nature of the dispute. This notice shall specify the
 8    particular provision( s) that the EEOC believes Defendants have violated or
 9    breached. Defendant s shall have twenty-one (2 1) days from receipt of the written
1O    notice to attempt to resolve or cure the breach. The Parties may agree to extend this
11    period upon mutual consent.
12    B.    The Parties agree to cooperate with each other and use their best efforts to
13    resolve any dispute referenced in the EEOC notice.
14    C.    After thirty (30) days have passed, inclusive of the twenty-one ( 2 1 ) days to
15    resolve or cure the breach, if the Parties have reached no resolution or agreement t
16    extend the time further, the E E OC may petition this Court for resolution of the
17    dispute, seeking all available relief, including an extension of the term of the
18    Decree, the E EOC's costs and any attorneys' fees incurred in securing compliance
19    with the Decree, and/or any other relief the court deems appropriate.
20                                            VIII.
21                                   MONETARY RELIEF
22    A.    Monetary Relief
23          1.     Defendants will pay a total of $ 1 25,000.00 to Charging Party Kathryn
24    Salvagno in monetary relief to resolve this action within thirty (30) days of the
25    Effective Date. Defendants shall deliver a check via certified mail to Ms. Salvagno.
26          2.     The E E O C has designated that the payment will be non-wage
27    compensation for any emotional distress suffered by Charging Party as a result of
28    her alleged claims against Defendants and no tax withholding shall b e made.



                                                -5-
     Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.129 Page 6 of 30




      Defendants shall prepare and distribute a Form 1099 tax reporting form or
 2    equivalent tax reporting forms to Ms. Salvagno and shall make any appropriate
 3    reports to the Internal Revenue Service and other tax authorities. The 1099 form
 4    will be issued at the time the check is distributed.
 5          3.     Within three (3) business days of the issuance of the settlement check,
 6    Defendants shall submit a copy of the check, tax reporting forms, and related
 7     correspondence to Anna Y. Park, Regional Attorney, U.S. Equal Employment
 8    Opportunity Commission, Los Angeles District Office, 255 East Temple Street, 4t
 9    Floor, Los Angeles, CA, 90012.
10                                           IX.
11                           GENERAL INJUNCTIVE RELIEF
12    A.    Anti-Discrimination
13          Defendants, their officers, agents, management (including all supervisory
14    employees), successors, assigns, and all those in active concert or participation
15    with them, or any of them, are hereby enjoined from engaging in any employment
16    practice which discriminates against any individual on the basis of disability.
17    B.    Retaliation
18          Defendants, their officers, agents, management (including all supervisory
19    employees), successors, assigns, and all those i n active concert or participation
20    with them, or any of them, are hereby enjoined from implementing or permitting
21    any action, policy or practice that subjects any current or former employee or
22    applicant of Defendants to retaliation, because he or she has in the past, or during
23    the term of this Decree:
24           l.    Opposed any practice made unlawful under the ADA/ADAAA;
25          2.     Filed a charge o f discrimination alleging such practice;
26          3.     Testified or participated in any manner in an internal or external
27    investigation or proceeding relating to this case or any claim of a violation of the
28    ADA/ADAAA;



                                                   -6-
     Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.130 Page 7 of 30




            4.    Was identified as a possible witness or claimant in this action;
2           5.    Asserted any right under this Decree;
 3          6.    Sought and/or received any relief in accordance with this Decree;
4           7.    Sought an accommodation under the ADA/ADAAA; and/or
5           8.    Is associated with an employee who has engaged in the activities set
6     forth above in Section IX.B.
7     C.    Requests for Reasonable Accommodation
 8          Defendants shall engage in the interactive process to provide a reasonable
9     accommodation to disabled employees unless Defendants can establish undue
10    hardship resulting from the reasonable accommodation requested by the employee.
11                                             x.

12                           SPECIFIC INJUNCTIVE RELIEF
13    A.    Third PartyEqual Employment Opportunity Monitor
14          1.     Within thirty (30 ) days after the Effective Date, Defendants shall
15    retain a third-party E qual Employment Opportunity Monitor ("Monitor") with
16    demonstrated experience in the areas of disability discrimination, reasonable
17    accommodations, and the interactive process. The Monitor shall monitor
18    Defendants' compliance with the ADA, AD AAA, and the provisions of this
19    Decree, for all of Defendants' California locations and employees.
20          2.     The M onitor shall be subject to the Commission's approval, which
21    shall not be unreasonably withheld, as fol lows: Defendants shall propose three
22    potential monitors to the Commission. If the Commission does not approve any of
23    the proposed monitors, the Commission shall provide Defendants with a list of at
24    least three suggested candidates acceptable to the Commission. Defendants shall
25    bear all costs associated with the selection and retention of the Monitor and the
26    performance of their duties.
27          3.    The Monitor's responsibilities shall include:
28                 a.    Reviewing, revising, and/or creating Defendants' policies,



                                               -7-
     Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.131 Page 8 of 30




      procedures, and practices to ensure compliance with the ADA and ADAAA.
2     Specifically, the Monitor will review and, if necessary, revise Defendants'
3     employment policies to ensure that Defendants' policies clearly prohibit
4     discriminatory conduct, including making any personnel decisions that
5     discriminate on the basis of disability. The Monitor shall review, revise and/or
6     create policies, procedures, and practices ensuring that Defendants engage in an
7     effective interactive process with disabled employees to provide reasonable
8     accommodations, that Defendants have appropriate complaint procedures in place,
9     and that Defendants' policies conform with the ADA, ADAAA, employment
1O    discrimination laws, and the provisions of this Decree;
11                   b.   Ensuring that effective live training is provided, by the Trainer
12    described in Section X.B, to Defendants' employees at its Embassy Suites, 60 1
13    Pacific Highway, San D iego, CA 92 10 1 location regarding their rights and
14    responsibilities under the ADA/ADAAA including, but not limited to, Defendants'
15    responsibilities to provide a workplace free of discrimination and harassment based
16    on disability, Defendants' responsibilities to engage in the interactive process,
17    Defendants' responsibilities to provide reasonable accommodations, Defendants'
18    policies and procedures regarding the interactive process, Defendants' policies and
19    procedures regarding requesting a reasonable accommodation, prohibition on
20    retaliatory conduct against an employee for seeking an accommodation and/or
21    complaining about disability discrimination, and Defendants' policies and
22    procedures for making a complaint of disability discrimination or ADA/ADAAA
23    retaliation;
24                   c.   Ensuring effective live training is provided, by the Trainer
25    described in Section X.B, to Defendants' supervisory and managerial employees at
26    its Embassy Suites, 60 1 Pacific Highway, San D iego, CA 92 10 1 location,
27     including, but not limited to, any staff whose job includes human resources
28     functions, to ensure Defendants' supervisory and human resources staff understand



                                                -8-
     Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.132 Page 9 of 30




      their responsibilities with regard to complying with the ADA/ADAA, Defendants'
2     policies, procedures, and practices implemented to prevent and correct disability
3     discrimination and retaliation, and compliance with this Decree. For example, the
4     Monitor shall ensure that supervisors are properly trained regarding their
5     responsibility to engage in the interactive process to provide a reasonab le
6     accommodation, processing requests for reasonable accommodations, handling
7     complaints of discrimination on the basis of disability, preventing and correcting
 8    retaliation against employees who make requests for a reasonable accommodation
9     or who complain about discrimination, understand the procedures for responding t
10    complaints of discrimination or retaliation, and understand the distinction between
11    requirements of the ADA/ADAAA and the Family and Medical Leave Act
12    (FMLA);
13                   d.   Conducting effective live training of Defendants' SVP of
14    Human Resources and Corporate Director of Employee Relations to ensure that
15    those employees understand their responsibilities with regard to complying with
16    the ADA/ADAA, Defendants' policies, procedures, and practices implemented to
17    prevent and correct disability discrimination and retaliation, and compliance with
18    this Decree.
19                   e.   Ensuring that Defendants create an effective centralized system
20    of receiving and making determinations on requests for reasonable
21    accommodations including properly engaging in the interactive process with the
22    employee making the request in the form of an Accommodation Log as detailed in
23    Section X.F below;
24                   f.   Ensuring that Defendants create a centralized system of
25    tracking discrimination complaints and steps taken with respect to the complaint
26    and monitoring Defendants' investigation of all complaints of disability
27    discrimination to ensure compliance with the ADA/ADAAA. The Monitor's duties
28    with respect to complaints will also include ensuring that Defendants properly



                                                -9-
 Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.133 Page 10 of 30




     communicate with complainants regarding the complaint procedure, status of the
 2   complaint investigation, results of the investigation, and any remedial action taken;
 3                   g.    Documenting Defendants' the reason( s) for the denial of any
 4   and all requests for a reasonable accommodation submitted by a disabled employee
 5   or applicant;
 6                   h.    At least quarterly through the term of the Decree, conducting
 7   and documenting an audit of accommodation requests, the interactive process,
 8   accommodation decisions, and any complaints of disability discrimination or
 9   retaliation, and report findings to the EEOC as required below;
10                   i.    Preparing a semi-annual report to EEOC on Defendants'
11   progress and compliance under this Decree;
12                   J.    Ensuring that Defendants' reports required by this Decree are
13   accurately compiled and timely submitted;
14                   k.    Monitoring and ensuring the retention and maintenance of any
15   documents or records required by this Decree;
16                   1.    Monitoring and ensuring the distribution of any documents and
17   Notice Posting as required by this Decree; and
18                   m.    Otherwise ensuring Defendants' compliance with this Consent
19   Decree and the ADA/ADAA.
20         4.        Defendants shall bear all costs associated with the selection and
21   retention of the Monitor and the performance of his/her duties.
22   B.    Internal Equal Employment Opportunity Trainer
23          1.       Within thirty ( 45) days after the Effective Date, Defendants shall
24   identify an EEO trainer, internal to HEI, with demonstrated experience in the areas
25   of disability discrimination, reasonable accommodations, and the interactive
26   process ("Trainer") to the Commission. Defendants shall provide the contact
27   information and credentials of the proposed Trainer, as well as the content of the
28   first training for each group, to the Commission for review.



                                                - 10-
 Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.134 Page 11 of 30




           2.     The Trainer shall be subject to the Commission's approval, which
 2   shall not be unreasonably withheld. The Commission will only withhold approval
 3   of the Trainer if he or she lacks adequate experience in the areas of disability
 4   discrimination, reasonable accommodations, or the interactive process, or if the
 5   Trainer refuses to offer a regimen of training that complies with the Commission's
 6   compliance standards, as generally set out in Section X.B.4. I f a proposed training
 7   regimen fails to comply with the Commission's standards, the Commission will
 8   identify the deficiencies and afford the Trainer an opportunity to cure within
 9   fourteen ( 14 ) days. Failure to cure within fourteen ( 14) days will be considered a
10   refusal to offer a training regimen that complies with the Commission's standards.
11         3.     If, for either of the identified reasons in Section X.B.2, the
12   Commission does not approve the proposed Trainer, Defendants may propose a
13   second trainer, providing the same information, within thirty (30) days of the
14   Commission's rejection of the former trainer . The same process will follow. If the
15   second proposed trainer is rejected, Defendants shall provide a list of three
16   potential external Trainers within fourteen (14) days of the Commission's rejection
17   of the second proposed internal trainer. The Commission will only reject those
18   potential Trainers for the reasons identified in Section X.B.2 . If all three of those
19   potential Trainers are rejected, the Commission will provide a list of three potential
20   external Trainers for Defendants' selection.
21         4.     The Trainer's responsibilities shall include:
22                a.     Providing effective live training to Defendants' employees at its
23   Embassy Suites, 60 1 Pacific Highway, San Diego, CA 92 10 1 location regarding
24   their rights and responsibilities under the ADA/ADAAA including, but not limited
25   to, Defendants' responsibilities to provide a workplace free of discrimination and
26   harassment based on disability, Defendants' responsibilities to engage in the
27   interactive process, Defendants' responsibilities to provide reasonable
28   accommodations, Defendants' policies and procedures regarding the interactive



                                               -11-
    Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.135 Page 12 of 30




      process, Defendants' policies and procedures regarding requesting a reasonable
2     accommodation, prohibition on retaliatory conduct against an employee for
3     seeking an accommodation and/or complaining about disability discrimination, and
4     Defendants' policies and procedures for making a complaint of disability
5     discrimination or ADA/AD AAA retaliation; and
6                  b.    Providing effective live training to Defendants' supervisory and
 7    managerial employees at its Embassy Suites, 60 1 Pacific Highway, San Diego, CA
 8    92 10 1 location including, but not limited to, any staff whose job includes human
9     resources functions, to ensure Defendants' supervisory and human resources staff
1O    understand their responsibilities with regard to complying with the ADA/ADAA,
11    Defendants' policies, procedures, and practices implemented to prevent and correct
12    disability discrimination and retaliation, and compliance with this Decree. For
13    example, the Trainer shall properly train supervisors regarding their responsibility
14    to engage in the interactive process to provide a reasonable accommodation,
15    processing requests for reasonable accommodations, handling complaints of
16    discrimination on the basis of disability, preventing and correcting retaliation
17    against employees who make requests for a reasonable accommodation or who
18    complain about discrimination, understand the procedures for responding to
19    complaints of discrimination or retaliation, and understand the distinction between
20    requirements of the ADA/ADAAA and the Family and Medical Leave Act
21    (FMLA).
22    C.    Policies and Procedures
23           1.    Revision of Policies and Procedures
24          Within sixty (60) days of the Effective Date, Defendants, with the assistance
25    of the Monitor, shall review, revise, distribute, and implement its policies and
26    procedures regarding compliance with the ADA and ADAAA including reasonable
27    accommodations, properly engaging in the interactive process, and retaliation, on a
28    company-wide basis. Such policies and procedures shall include:



                                               -12-
     Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.136 Page 13 of 30




1                    a.       A clear and express prohibition against making any personnel
2      decisions includ ing, but not limited to, hiring, promotion, and/or termination, on
3      the basis of disability;
4                    b.       A clear explanation of prohibited discriminatory conduct on the
 5     basis of disability;
6                   c.        Assurance that employees who make complaints of
7      discrimination or who provide information related to such complaints are protected
 8     against retaliation;
9                    d.       A clear explanation of employees' rights and responsibilities
10     under the ADA, the ADAAA, and this Decree, including that federal law requires
11     Defendants to timely provide an available, effective reasonable accommodation
12     with regard to all terms, conditions, benefits, and privileges of employment;
13                   e.       A clearly described accommodation process for employees or
14     applicants who believe they require a reasonable accommodation on the basis of
15     disability includ ing, but not limited to, to whom an employee may make requests
16     of accommodations, the procedures for communicating such requests to the proper
17     decision-makers, whom an employee may contact if they have questions about the
18     process; and the process by which an employee may complain about disability
19     discrimination;
20                   f.       An accommodation process that provides a prompt, thorough,
21     and effective interactive process that includes direct communication with the
22     requesting employee to determine the need for reasonable accommodation, the
23     available reasonable accommodations, and follow-up procedures to ensure that any
24     provided accommodation continues to be effective;
25                   g.       A clear explanation of how an employee can request a
26     reasonable accommodation and/or how an employee can accept a request for
27     accommodation as well as contact information for the individual the employee can
28     contact with questions or concerns;



                                                  -13-
    Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.137 Page 14 of 30




                  h.       A clear requirement that Defendants, including supervisory
2     employees or human resources personnel, shall timely provide to eligible
3     employees an available reasonable accommodation with regard to all terms,
4     conditions, benefits, and privileges of employment, provided it does not constitute
 5    an undue hardship;
6                  i.      A clear explanation of the duties of supervisory and human
 7    resources employees have in timely engaging in the interactive process with and
8     providing effective reasonable accommodations to employees who are deemed
9     disabled;
10                J.       A clear requirement that Defendants, including supervisory
11    employees or human resource personnel, shall engage in open and frequent
12    communication with their employees throughout the interactive process, including
13    an early meeting with the applicant or employee to discuss possible effective
14    accommodations and the provision of the name of the contact person that the
15    applicant or employee can contact with questions or concerns at any time in the
16    process ;
17                 k.      A clear requirement that Defendants, including supervisory
18    employees or human resource personnel, shall review any accommodation decision
19    with the applicant or employee, including a communication to provide in writing to
20    the applicant or employee the decision and reasons for the denial of
21    accommodation request;
22                 1.      A clear explanation of the duties of supervisory and human
23    resources employees in conducting a follow-up meeting with the applicant or
24    employee to evaluate the continued effectiveness of any accommodation provided
25    and to discuss whether further engagement in the interactive process if necessary.
26                 m.      A clearly described complaint process for employees or
27    applicants who believe they have been subjected to disability d iscrimination that
28    provides internal and external avenues for complaints;



                                               - 14-
 Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.138 Page 15 of 30




                  n.     A complaint process that provides a prompt, thorough, and
 2   impartial investigation;
 3                o.     A procedure for communicating with the complainant in
4    writing regarding the status of the complaint/investigation, results of the
 5   investigation, and if any remedial action was taken,
 6                p.     Assurance that Defendants will take immediate and appropriate
 7   corrective action when it determines that disability discrimination has occurred;
8                 q.     Notice that anyone who inquires about    an   accommodation
9    and/or makes a complaint of disability discrimination or provides information
10   related to such complaints is protected against retaliation; and
11                r.     A requirement that any employee in a supervisory position who
12   receives a reasonable accommodation request, whether formal or informal, written
13   or verbal, report such reasonable accommodation request to the human resources
14   department within 24 hours of receiving said request;
15         Within ninety (90) days of the Effective Date of this Decree, Defendants
16   shall provide to the EEOC a copy of all policies and procedures related to
17   disability discrimination, reasonable accommodations, the interactive process,
18   and/or complaints of disability discrimination. Within n inety (90) days of the
19   Effective Date, Defendants shall ensure that it has distributed its Policy to all
20   employees, on a company-wide basis. Within n inety (90) days of the Effective
21   Date, Defendants shall submit to the Commission a statement confirming
22   distribution of the Policy.
23         Defendants shall submit to EEOC any revisions to Defendants' policies,
24   procedures, and practices to prevent and correct disab ility discrimination and
25   retaliation sixty ( 60) days prior to the proposed change.
26         For each new managerial or non-managerial employee hired, anywhere in
27   the nation, after the initial distribution of the Policy described above, Defendants
28   shall ensure that the new employee and/or manager receives the Policy within ten



                                               -   15   -
 Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.139 Page 16 of 30




     (10) days of employment. On an annual basis throughout the term of the Decree,
 2   since the last annual report along with a statement confirming distribution of the
 3   policies and procedures to any person hired after the initial distribution but within
 4   the term of the Decree.
 5   D.    Training
 6         1.     Training of All Employees at the Embassy Suites, 601 Pacific
 7                Highway, San Diego, CA 92101 Location
 8                Within ninety (90) days of the Effective Date of this Decree, and then
 9   on an annual basis thereafter, the Trainer, in consultation with the Monitor, shall
1O   provide live training lasting at least two (2) hours in duration all of Defendants'
11   employees at its Embassy Suites, 601 Pacific Highway, San Diego, CA 92101
12   location. The training shall cover Defendants' policies and procedures and federal
13   anti-discrimination laws with an emphasis on disability discrimination, the
14   interactive process, reasonable accommodations. The training shall further address
15   the following:
16                a.     The role and purpose of the ADA/ADAAA, including what
17   constitutes unlawful discrimination and the denial of a reasonable accommodation;
18                b.     Employee rights, including examples of qualifying disabilities
19   pursuant to guidance found in 29 C.F.R. § 1630 .2, and reasonable
20   accommodations;
21                c.     Defendants' accommodation request process, including but not
22   limited to, how employees can notify Defendants of an accommodation request or
23   potential need for an accommodation;
24                d.    How to report disability discrimination, concerns regarding the
25   interactive process and denial of a reasonable accommodation, and retaliation
26   complaints; and
27                e.    Defendants' policies and procedures pursuant to engaging in
28   the interactive process and providing a reasonable accommodation.



                                              -16-
    Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.140 Page 17 of 30




            Where an employee is unable to attend the scheduled training, Defendants
2     shall provide a live training at an alternative session covering the same issues set
3     forth above within ten (10) days of the training. All persons required to attend
4     such training shall verify their attendance in writing.
5           Within ten (10) days of the hire date of any employee who is covered by this
6     section hired after the annual training but within the term of the Decree,
7     Defendants shall provide a live training of at least two-hour duration covering the
8     same issues set forth above. All persons required to attend such training shall
9     verify their attendance in writi ng.
1O          2.     Training for Supervisors and other Management
11          Within ninety (90) days of the Effective Date of this Decree, and then o n an
12    annual basis thereafter, the selected Trainer, in consultation with Monitor, shall
13    provide live, interactive training to all managers, all human resources personnel,
14    any staff members who are responsible for engaging in the interactive process
15    and/or processing reasonable accommodation requests, and any staff members who
16    are responsible for receiving and processing complaints of disability discrimination
17    at its Embassy Suites, 601 Pacific H ighway, San Diego, CA 92101 location. The
18    training shall be at least two (2) hours in duration and focus on Defendants'
19    obligations and responsibilities under the ADA/ADAAA. The training shall also
20    address the following:
21                 a.     Unlawful discrimination against applicants and employees with
22    disabilities as prohibited by the ADA and ADAAA;
23                 b.     Defendants' obligations pursuant to the ADA and ADAAA to
24    engage in the interactive process and provide a reasonable accommodation;
25                 c.     Each trainee 's obligations in complying with federal laws
26    regarding employment discrimination on the basis of disability and retaliation;
27                 d.     T he interactive process, including that it is necessary to
28    communicate with every party involved with a particular accommodation includin



                                                -17-
 Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.141 Page 18 of 30




     the employee and the employee 's managers and supervisors in order to assess the
 2   needs of the employee requesting a reasonable accommodation;
 3                 e.   Monitoring accommodations to e nsure employees are
 4   effectively accommodated and to ensure accountability of all parties involved in
 5   the accommodation process;
 6                 f.   Obligations under this decree, including the duties regarding the
 7   Accommodation Log (Section X.F below);
 8                 g.   Reviewing and assessing whether the interactive process was
 9   properly conducted, i ncluding detennining the needs of disabled individuals to
1O   ensure they were provided a meaningful opportunity to engage in the interactive
11   process;
12                 h.   How to recognize an accommodation request or a potential
13   need for an accommodation for individuals with disabilities;
14                 1.   How to notify Defendants of an accommodation request or
15   potential need for an accommodation for individuals with disabilities;
16                 J.   The purposes and goals of the interactive process and how best
17   to ensure those purposes and goals are achieved;
18                 k.   Each trainee 's particular role in the interactive and
19   accommodation processes and obligations under Defendants' policies and
20   procedures;
21                 1.   Each trai nee' s particular role in implementing an
22   accommodation and monitoring its effectiveness, including methods for identifyin
23   effective accommodations;
24                 m.   How to address and report disability discrimination and
25   retaliation complaints; and
26                 n.   Each attendee' s obligations under ADA and ADAAA.
27         Where a managerial employee or supervisor is unable to attend the
28   scheduled training, Defendants shall provide a live training at an alternative



                                              - 18-
 Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.142 Page 19 of 30




     session covering the same issues set forth above within ten (10) days of the
2    training. All persons required to attend such training shall verify their attendance
3    in writing.
4          Within ten ( 10) days of the hire date or promotion date of any employee who
 5   i s covered by the managerial training hired after the annual training but within the
6    term of the Decree, Defendants shall provide a live training of at least two hour
 7   duration covering the same issues set forth above. All persons required to attend
 8   such training shall verify their attendance in writing.
 9         3.      Training for the SVP of Human Resources and Corporate Director of
1O                 Employee Relations.
11          Within ninety (90) days of the Effective Date of this Decree, and then on an
12   annual basis thereafter, the Monitor shall provide live, interactive training to the
13   SVP of Human Resources and Corporate Director of Employee Relations
14   regarding their responsibilities in advising and processing reasonable
15   accommodation requests. The training shall be at least two (2) hours in duration
16   and focus on Defendants' obligations and responsibilities under the
17   ADA/ADAAA. The training shall also address the following:
18                 a.    Unlawful discrimination against applicants and employees with
19   disabilities as prohibited by the ADA and ADAAA;
20                 b.    Defendants' obligations pursuant to the ADA and ADAAA to
21   engage in the interactive process and provide a reasonable accommodation;
22                 c.    Each trainee 's obligations in complying with federal laws
23   regarding employment discrimination on the basis of disability and retaliation;
24                 d.    The interactive process, including that it is necessary to
25   communicate with every party involved with a particular accommodation includin
26   the employee and the employee's managers and supervisors in order to assess the
27   needs of the employee requesting a reasonable accommodation;
28                 e.    Monitoring accommodations to ensure employees are



                                              - 19-
 Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.143 Page 20 of 30




     effectively accommodated and to ensure accountability of all parties involved in
2    the accommodation process;
3                  f.    Obligations under this decree, including the duties regarding the
4    Accommodation Log (Section X.F below);
5                  g.    Reviewing and assessing whether the interactive process was
6    properly conducted, including determining the needs of disabled individuals to
7    ensure they were provided a meaningful opportunity to engage in the interactive
8    process;
9                  h.    How to recognize an accommodation request or a potential
10   need for an accommodation for individuals with disabilities;
11                 1.    How to notify Defendants of an accommodation request or
12   potential need for an accommodation for individuals with disabilities;
13                 J.    The purposes and goals of the interactive process and how best
14   to ensure those purposes and goals are achieved;
15                 k.    Each trainee's particular role in the interactive and
16   accommodation processes and obligations under Defendants' pol icies and
17   procedures;
18                 1.    Each trainee's particular role in implementing an
19   accommodation and monitoring its effectiveness, including methods for identifyin
20   effective accommodations;
21                 m.    How to address and report disability discrimination and
22   retaliation complaints; and
23                 n.    Each attendee's obligations under ADA and ADAAA.
24         4.      Verification of Training
25                 a.    Within ninety (90) days of the Effective Date and annually
26   thereafter, Defendants shall produce to the EEOC documents verifying the
27   occurrence of all training sessions conducted as required under this Decree,
28   including the written training materials used, a description of the training provided,



                                              -20-
    Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.144 Page 21 of 30




      a list of the individuals who conducted the training, and a list of the names and job
2     titles of attendees at e ach training session.
3                  b.      The EEOC shall have the right to attend the trainings described
4     in the Decree. Thirty (30) days prior to any training, Defendants shall provide
5     written notice to EEOC including the time, location, name and contact information
6     of the trainer. The written notice shall be sent via U.S. Mail to the attention of
7     Anna Y. Park, Regional Attorney, U.S . Equal Employment Opportunity
8     Commission, 255 East Temple Street, 4th Floor, Los Angeles, California, 90012.
9     E.     Posting
1O           Within ten ( 10) business days after the Effective Date and throughout the
11    term of this Decree, Defendants shall post the notice attached to the Decree as
12    Exhibit A, in a clearly visible location frequented by employees at any of
13    Defendants' locations within the State of California during the term of this Decree.
14    The notice shall remain posted for the duration of the decree.
15    F.     ADA Coordinator
16           1.     Within thirty (30) days of the Effective Date, Defendants shall
17    designate an in-house ADA Coordinator and establish a record-keeping procedure
18    that provides for the centralized tracking of requests for accommodations, the steps
19    taken in the interactive process, disability discrimination complaints as well as the
20    monitoring of such complaints and requests in an Accommodation Log, all on a
21    California-wide basis. The ADA Coordinator shall be responsible for tracking,
22    monitoring and processing requests for accommodations and reporting on such
23    requests to the Chief Executive Office or General Counsel.
24           2.     Defendants shall retain all documents relating to any accommodation
25    requests and any interactive process. Defendants shall also maintain any
26    documents generated or collected during the duration of this Decree in connection
27    with any complaint of disability discrimination, any investigation into any
28    complaint, and any resolution of any complaint.



                                                  -21-
 Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.145 Page 22 of 30




           3.      Defendants shall maintain an Accommodation and Complaint Log for
 2   the purpose of an annual self-assessment, with input and guidance of the Monitor,
 3   to assess and/or improve the way the interactive process is conducted by
 4   Defendants and the way in which reasonable accommodations are provided.
 5         4.      The Accommodation Log will include the following information:
 6                 a.    Name of person making the request;
 7                 b.    Date of the request;
 8                 c.    Physical or mental impairment;
 9                 d.    Any person to whom the request for accommodation was made;
10                 e.    Accommodation(s) requested, if any;
11                 f.    Any person involved in the interactive process;
12                 g.    Any records or documents made or reviewed in the course of
13   engaging in the interactive process;
14                 h.    Any person involved in the decision-making process regarding
15   the request for accommodation;
16                 i.    Accommodation provided, if any;
17                 J.    The reason for the decision to provide or refuse any
18   accommodation;
19                 k.    Complaints made by individuals regarding accommodation
20   issues, disability discrimination issues, and/or retaliation issues; and
21                 1.    Whether any modification or additional accommodations in
22   conjunction with the original accommodation were sought and if such requests
23   were granted or denied.
24              5. The Complaint L og will include the following information:
25                 a.    Name o f the person making the complaint;
26                 b.    Date(s) of the complaint (including all oral and written
27 complaints);
28                 c.    Nature of the complaint;



                                                -22-
     Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.146 Page 23 of 30




                     d.      Names of any and all persons to whom the complaint was
 2     made;
 3                   e.      Names of any and all alleged perpetrators of discrimination
 4     and/or retaliation;
 5                   f.      Date of investigation into each complaint of discrimination
 6     and/or retaliation
 7                   g.      Names of any and all individuals involved in the investigation;
 8                   h.      Names of any and all individuals interviewed during the
 9     investigation;
10                   1.      A brief summary of the investigation;
11                   J.      A brief summary of how each complaint was resolved;
12                   k.      Ide ntity of each person involved in the resolution of the
13     complaint;
14                   I.      Summary of all information, including all documents, that were
15     reviewed during the investigation and in reaching a resolution as to each
16     complaint; and
17                   m.      Summary of any and all monitoring that has been conducted
18     following each complaint.
19             6.    In addition to reporting to the EEOC pursuant to this Decree,
20     Defendants shall produce the Accommodation and Complaint L ogs to the EEOC
21     within thirty (30) days of a request by the EEOC.
22     G.      Recordkeeping
23             For the duration of the Decree, Defendants agree to maintain records as are
24     necessary to demonstrate their compliance with this Decree and to verify the
25     reports submitted are accurate. In addition to the Accommodation and Complaint
26     Logs detailed above, the records to be maintained shall include:
27             1.    All complaints of disability discrimination made in California,
28     including all relevant documents and communications related to the complaint;



                                                  -   23   -
 Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.147 Page 24 of 30




           2.       All communications regarding the interactive process and/or requests
2    for and/or discussions about the need for reasonable accommodations made in
3    California and/or relating to a California employee ;
4          3.       All documents pertaining to the policy audits and changes
 5   implemented as a result of the audits, on a nationwide basis;
6          4.       All forms acknowledging any employee' s receipt of the Policy,
7    company-wide, as required under this Decree; and
 8         5.       All documents verifying the occurrence of all training sessions and
 9   names and positions of all attendees for each session, as required under this Decree
10   to be conducted at Embassy Suites, 60 1 Pacific Highway, San Diego, CA 92 10 1 .
11         Defendants will make the aforementioned records available to the EEOC
12   and/or the Monitor for inspection and copying within ten ( 10) business days
13   following a written request by the EEOC.
14   H.    Reporting
15         Defendants, through their EEO Monitor shall provide the following reports
16   annually throughout the term of this Decree:
17             1.   The attendance lists of all attendees for the training sessions required
18   under this Decree, at Embassy Suites, 60 1 Pacific Highway, San Diego, CA 92 10 1
19   location, that took place since the previous report;
20         2.       Acknowledgements of receipt of the policies and procedures related to
21   the ADAIADAAA for all employees, company-wide, hired since the previous
22   report;
23         3.       Defendants' Accommodation and Complaint Logs, compiled on a
24   California-wide basis;
25         4.       Documentation regarding Defendants' reason(s) for the denial of any
26   and all requests for a reasonable accommodation submitted by a disabled employee
27   or applicant in California;
28         5.       A description of all complaints regarding disability discrimination



                                                -24-
 Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.148 Page 25 of 30




     made in California since the submission of the immediately preceding report
2    hereunder. This description shall include the names of the individuals alleging
 3   disability discrimination, the nature of the discrimination, the names of the alleged
4    perpetrators of disability discrimination, the dates of the alleged discriminatory
5    actions, a brief summary of how each complaint was resolved, and the identity of
6    the Defendants employee(s) who investigated and/or resolved each complaint. If
 7   no results have been reached as of the time of the report, the result shall be
 8   included in the next report;
9          6.      Verification that the Notice Posting requirement as set forth in Section
1O   X.E is in full compliance throughout the duration of the Decree; and
11         7.      The status of Defendants' compliance with the terms of the Decree;
12   and
13         8.      Whether any revisions of Defendants' policies and procedures
14   regarding reasonable accommodation, disability discrimination, or retaliation have
15   occurred since the preceding report, including a copy of the revised policies or
16   procedures.
17                                             XI.
18              COSTS OF ADMIN ISTRATION AND IMPLEMENTATION
19                                  OF CONSENT DECREE
20         Defendants shall bear all costs associated with its administration and
21   implementation of its obligations under this Consent Decree.
22                                            XII.
23                           COSTS AND ATTORNEYS' FEES
24         Each party shall bear its own costs of suit and attorneys' fees.
25                                           X III.
26                           MISCELLANEOUS PROVISIONS
27   A.    During the term of this Consent Decree, Defendants shall provide any
28   potential successor-in-interest with a copy o f this Consent Decree within a



                                              -2 5-
Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.149 Page 26 of 30




        reasonable time of not less than thirty (30) days prior to the execution of any

 2      agreement for acquisition or assumption of control of any or all of D efendants'

 3      facilities, or any other materi a l change in corporate structure, and shall

 4      simultaneously inform the EEOC of same.

 5      B.      During the Lenn of this Consent Decree, Defendants shall assure that each of

 6      its directors, officers, human resources personnel, managers, and supervisors is

 7      aware of any tenn(s) of this Decree which may be related to his/her job duties.

  8     C.      Unless otherwise stated, all notices, reports and correspondence

  9     required under this Decree shall be delivered to the attention of J\nna Y. Park,

 10     Regional Attorney, U . S . Equal Employment Opportuni ty Commission, 255 East

 1l     Temple Street, 4th Floor, Los Angeles, CA, 900 1 2 ; facsimile number (2 1 3 ) 894-

 12     1301.

 13     D.      The Parties agree to entry of this Decree and judgment subject to final

 14     approval b y the Court. J\ l l parties, through the undersigned, respectfully apply for

 15     and consent to this entry of this Consent Decree Order.

 16

 17
                                                          Respectfu l l y submitted



                                                          �
                                                                                  .•




 18                                                       U . S . EQUAL EMPLOYMENT
 19                                                                                      ION

 20

 21     Date:     u(Q \J � � '0 ,(CJ\�
                                   •
                                                 By:      Anna Y . Park
 22 '
                                                          Attorneys for Plaintiff EEOC
 23

 24

 25

 26
        Ill
 27
        Ill
 28
        Ill



                                                   -26-
Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.150 Page 27 of 30




 2                                          JACKSON LEWIS P . C .
 3

 4   Date:   November 1 5, 2018


 5                                  By:     Adrienne L. Conrad
                                            Dionna Shear
 6
                                            Attorneys for D e fendants Merritt
 7                                          Hospitality, LLC and HEI
                                            H o spitality, LLC
 8

 9
     Date:     i l / I S ,.,-l D
10
                                    By:              m1er
11
                                                 esentative of Defendants Merritt
12                                          Hospitality, LLC and HEI

13                                          Hospitality, LLC

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                     -27-
     Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.151 Page 28 of 30


 1                                         ORDER
 2           The provisions of the foregoing Consent Decree are hereby APPROVED and

 3     compliance with all provisions thereof is HEREBY ORDERED.


                                             �?a::_{2.ldk
 4     Dated: November 26, 20 1 8
 5                                           Hon. Michael M. Anello
 6                                           United States District Judge

 7
 8
 9
10
1 1

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              28

                                                                            18cv654-MMA (AGS)
Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.152 Page 29 of 30




                       EXHIBIT A
Case 3:18-cv-00654-MMA-AGS Document 22 Filed 11/26/18 PageID.153 Page 30 of 30




                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                 Los Angeles District Office

                                   NOTICE OF CONSENT DECREE

This Notice is being posted pursuant to a Consent Decree entered by the Federal Court in the
case of U. S . Equal E mployment Opportunity Commission v . Merritt Hospital ity, LLC,
HEI Hospital ity, LLC, and Does 1 - 1 0, inclusive; Case No. 3 : 1 8-cv-00654 MMA-AGS,
settling a lawsuit filed by the United States Equal Employment Opportunity Commission
("EEOC").


The EEOC is a government agency that enforces federal anti-discrimination laws in the
workplace. On March 3 0, 20 1 8 , the EEOC filed a lawsuit in the United States District Court
for the Southern District of Cal ifornia against Merritt Hospitality, LLC and HEI Hospitality,
LLC alleging that they discriminated against a former employee on the basis of disability.
Thereafter, Merritt Hospitality, LLC and HEI Hospitality, LLC settled the case by entering
into a Consent Decree with the EEOC and paying monetary relief to the employee. Merritt
Hospitality, LLC and HEI Hospitality, LLC also agreed to relief intended to correct and
prevent future discrimination including, but not limited to: retaining an equal employment
opportunity monitor; reviewing and revising their equal employment policies and practices,
especially as they relate to engaging in the interactive process and providing reasonable
accommodations; providing annual training; posting and distributing this Notice of Consent
Decree; tracking accommodation requests and complaints of employees; and record-keeping
and reporting to the EEOC for five (5) years.


Merritt Hospitality, LLC and HEI Hospitality, LLC are committed to complying with federal
anti-discrimination laws i n all respects, including preventing and remedying disabil ity
discrimination and retaliation. Merritt Hospitality, LLC and HEI Hospitality, LLC will not
tolerate discrimination against employees on the basis of that person ' s disability, sex, race,
national origin, color, religion, and age, and prohibits retaliation against any employee who
complains about discrimination, files a charge of discrimination, or participates, gives
testimony, or assists in any investigation regarding discrimination.


If you bel ieve that you have been discriminated against because of your disability, sex,
national origin, age, race, color, or religion, or retaliated against, you may seek assistance
from:
            U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                     255 E. Temple Street, 4th Floor
                                         Los Angeles, CA 900 1 2
                                             1 -800-669-4000
